By the Court, Bronson, Ch. J.
Goods may he stopped so long as the transit continues, whether by land or water, from the consignor to the consignee; and whether they are in the hands of the carrier, a warehouse-keeper, wharfinger, or any other middle-man connected with the transportation. The right of stoppage ceases when the goods have reached their place of destination, and have come to the actual or constructive possession of the consignee. It was once said by Lord Kenyon, that the goods must have come to the corporal touch of the consignee ; but he afterwards wished that the expression had never been used: and it is now fully settled that a constructive possession is sufficient. It is enough that the goods have reached the place of delivery,-and the consignee has exercised some act of ownership over them. Now here the goods had reached their place of destination ; the carrier had completed his work, and received his reward; and the defendants, besides paying the freight, had entered the goods at the custom house, where they remained at the risk and charge of the defendants. I cannot doubt that the transitas was at an end before the plaintiffs attempted to regain the possession.
The plaintiffs rely strongly on the case of Northey v. Field, (2 Esp. 613,) where Lord Kenyon held that goods in the king’s stores for the non-payment of duties were in transitu, and might be stopped by the consignors. But it does not appear from the report of the case that the consignees had either paid the freight, entered the goods at the custom house, or exercised any other act of ownership over the property. Lord Tenterden mentions the fact that the consignees had not entered the goods. (Abbott on Ship. 377, ed.of 1829.) And Mr. Stephens says, the goods were considered as still in the possession of the carriers and subject to their lien. (Stephens’ N. P. 2587.) In Burnham v. Winsor, (5 Law Reporter, 507,) the consignees had not cn*488tered the goods, nor exercised any other act of ownership over the property. It is enough to say of these two decisions that they are plainly distinguishable from the case in hand.
Judgmént affirmed.